Exhibit 10.25

SPARTAN STORES, INC.

2001 STOCK INCENTIVE PLAN

SECTION 1

ESTABLISHMENT OF PLAN; PURPOSE OF PLAN

1.1 Establishment of Plan. The Company hereby establishes the 2001 STOCK
INCENTIVE PLAN for its Directors and certain of its Associates. The Plan permits
the grant and award of Stock Options, Restricted Stock, and Stock Awards.

1.2 Purpose of Plan. The purpose of the Plan is to provide Participants with an
increased incentive to contribute to the long-term performance and growth of the
Company and its Subsidiaries, to join the interests of Participants with the
interests of the Company’s shareholders through the opportunity for increased
stock ownership and to attract and retain Participants. The Plan is further
intended to provide flexibility to the Company in structuring long-term
incentive compensation to best promote the foregoing objectives. Within that
context, it is intended that most awards of Stock Options under the Plan are to
provide performance-based compensation under Section 162(m) of the Code and the
Plan shall be interpreted, administered and amended if necessary to achieve that
purpose.

SECTION 2

DEFINITIONS

The following words have the following meanings unless a different meaning
plainly is required by the context:

 

  2.1 “Act” means the Securities Exchange Act of 1934, as amended.

 

  2.2 “Affiliate” means any organization controlling, controlled by or under
common control with the Company.

 

  2.3 “Associate” means an employee of the Company or one of its Subsidiaries.

 

  2.4 “Board” means the Board of Directors of the Company.

 

  2.5 “Cause” means, with respect to termination of employment, (1) willful
continued failure to perform or willful poor performance of duties (other than
due to Disability) after warning and reasonable opportunity to meet reasonable
required performance standards; (2) gross negligence causing or putting the
Company or any Affiliate at risk of significant damage or harm; (3)
misappropriation of or intentional damage to the property of the Company or any
Affiliate; (4) conviction of a felony (other than negligent vehicular homicide);
(5) intentional act or omission that the Participant knows or should know is
significantly detrimental to the interests of the Company or any Affiliate; or
(6) violation of any provisions of any employment agreement between the Company
(or any Affiliate) and the Participant concerning loyalty and confidentiality or
concerning ownership of ideas, inventions and other intellectual property. With
respect to the removal of a Director, “Cause” shall be as defined in the
Company’s Restated Articles of Incorporation.

 

1



--------------------------------------------------------------------------------

  2.6 “Change in Control” has the meaning given to that term in the Spartan
Stores, Inc. Supplemental Executive Retirement Plan, as it may be amended from
time to time.

 

  2.7 “Code” means the Internal Revenue Code of 1986, as amended. Each reference
herein to a section or sections of the Code shall, unless otherwise noted, be
deemed to include a reference to the rules and regulations issued under such
section(s) of the Code.

 

  2.8 “Committee” means the Compensation Committee of the Board. The Committee
shall consist of at least two Directors and all of its members shall be
“non-employee directors” as defined in Rule 16b-3 issued under the Act and
“outside directors” as defined in Section 162(m) of the Code.

 

  2.9 “Common Stock” means the Company’s common stock, no par value.

 

  2.10 “Company” means Spartan Stores, Inc., a Michigan corporation, and its
successors and assigns.

 

  2.11 To be in “Competition” with the Company means (1) to be in direct or
indirect competition with the Company or any Affiliate; (2) to be employed by,
perform services for, advise or assist, own any interest in or loan or otherwise
provide funds to, any other business that is engaged (or seeking the
Participant’s services with a view to becoming engaged) in any Competitive
Business; or (3) to solicit or suggest, or provide assistance to anyone else
seeking to solicit or suggest, that any person having or contemplating a Covered
Relationship with the Company or an Affiliate refrain from entering into or
terminate the Covered Relationship, or enter into any similar relationship with
anyone else instead of the Company or the Affiliate; provided, however, that
owning not more than 2% of any class of securities of a publicly traded entity
shall not be considered “Competition,” provided that the Participant does not
engage in other activity listed above.

 

  2.12 A “Competitive Business” means a business that (1) owns, (2) operates, or
(3) sells or supplies products similar to or that substitute for products
supplied by the Company of any Affiliate to, any Covered Operation that is
located in any state of the United States in which the Company or any Affiliate
owns, operates, or sells or supplies products to, any Covered Operation.

 

  2.13 “Covered Operation” means any grocery store, grocery superstore,
wholesale club, supermarket, limited assortment store, convenience store, drug
store, pharmacy or any other store that offers grocery or food products separate
or in combination with pharmaceutical products, general merchandise or other
nonfood products or any grocery or convenience store product distribution
facility.

 

  2.14 “Covered Relationship” means a customer relationship, a vendor
relationship, an employment relationship, or any other contractual or
independent contractor relationship.

 

  2.15 “Director” means a member of the Board.

 

  2.16 “Disability” means an inability of a Participant to perform his or her
employment duties due to physical or mental disability for a continuous period
of one hundred eighty days (180) days or longer and the Participant is eligible
for benefits under the Company’s long-term disability policy.

 

2



--------------------------------------------------------------------------------

  2.17 “Incentive Award” means the award or grant of a Stock Option, a share or
shares of Restricted Stock or a Stock Award, or any combination thereof, to a
Participant pursuant to the Plan.

 

  2.18 “Market Value” means the average of the highest and lowest sales prices
of the Common Stock reported on the Nasdaq National Market (or such other
quotation system or stock exchange on which the Company’s Common Stock may be
traded on the date in question) on the date in question or, if the date in
question is not a trading day, the most recent date on which shares of Common
Stock were traded on the Nasdaq National Market (or such other quotation system
or stock exchange). If the Company’s Common Stock is not listed on Nasdaq or
another quotation system or stock exchange on the date in question, the Market
Value shall be determined by any means deemed fair and reasonable by the
Committee, which determination shall be final and binding on all parties.

 

  2.19 “Mature Shares” means shares of Common Stock that a Participant has owned
for at least six months.

 

  2.20 “Participant” means a Director or Associate who is granted an Incentive
Award under the Plan.

 

  2.21 “Plan” means the Spartan Stores, Inc. 2001 Stock Incentive Plan as set
forth herein, as it may be amended from time to time.

 

  2.22 “Restricted Period” means the period of time during which Restricted
Stock awarded under the Plan is subject to restrictions. The Restricted Period
may differ among Participants and may have different expiration dates with
respect to shares of Restricted Stock covered by the same Incentive Award.

 

  2.23 “Restricted Stock” means Common Stock awarded to a Participant pursuant
to Section 6 of the Plan.

 

  2.24 “Retirement” means the termination of employment as a result of
retirement on or after one or more of the retirement dates specified in the
Spartan Stores, Inc. Cash Balance Pension Plan.

 

  2.25 “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 7 of the Plan.

 

  2.26 “Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, a Stock Option may be
either an incentive stock option within the meaning of Section 422(b) of the
Code or a nonqualified stock option.

 

  2.27 “Subsidiary” means any corporation or other entity of which 50% or more
of the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company. The term “Subsidiary” includes present and future Subsidiaries of
the Company.

 

3



--------------------------------------------------------------------------------

SECTION 3

ADMINISTRATION

3.1 Power and Authority. The Committee shall administer the Plan. The Committee
may delegate record keeping, calculation, payment and other ministerial
administrative functions to individuals designated by the Committee, who may be
associates of the Company or its Subsidiaries. Except as limited in the Plan or
as may be necessary to ensure, to the extent that the Committee so desires, that
the Plan provides performance-based compensation under Section 162(m) of the
Code, the Committee shall have all of the express and implied powers and duties
set forth in the Bylaws of the Company and the Plan, shall have full power and
authority to interpret the provisions of the Plan and Incentive Awards granted
under the Plan and shall have full power and authority to supervise the
administration of the Plan and Incentive Awards granted under the Plan and to
make all other determinations considered necessary or advisable for the
administration of the Plan. All determinations, interpretations and selections
made by the Committee regarding the Plan shall be final and conclusive. The
Committee shall hold its meetings at such times and places as it considers
advisable. Action may be taken by a written instrument signed by all of the
members of the Committee and any action so taken shall be fully as effective as
if it had been taken at a meeting duly called and held. The Committee shall make
such rules and regulations for the conduct of its business as it considers
advisable.

3.2 Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Incentive Awards as the Committee may consider necessary or
desirable and as are consistent with the terms of the Plan, including, without
limitation, the following: (a) the persons who shall be selected as
Participants; (b) the nature and, subject to the limitation set forth in
Section 4.2 of the Plan, extent of the Incentive Awards to be made to each
Participant (including the number of shares of Common Stock to be subject to
each Incentive Award, any exercise price, the manner in which an Incentive Award
will vest or become exercisable and the form of payment for the Incentive
Award); (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which payment or vesting of Incentive Awards may be subject.

3.3 Amendments or Modifications of Awards. The Committee shall have the
authority to amend or modify the terms of any outstanding Incentive Award in any
manner, provided that the amended or modified terms are not prohibited by the
Plan as then in effect, including, without limitation, the authority to:
(a) modify the number of shares or other terms and conditions of an Incentive
Award; (b) extend the term of an Incentive Award; (c) accelerate the
exercisability or vesting or otherwise terminate, waive or modify any
restrictions relating to an Incentive Award; (d) accept the surrender of any
outstanding Incentive Award; and (e) to the extent not previously exercised or
vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, that Incentive Awards issued under the
Plan may not be repriced, replaced, regranted through cancellation or modified
without shareholder approval if the effect of such repricing, replacement,
regrant or modification would be to reduce the exercise price of then
outstanding Incentive Awards to the same Participants.

3.4 Indemnification of Committee Members. Neither any member or former member of
the Committee, nor any individual or group to whom authority or responsibility
is or has been delegated, shall be personally responsible or liable for any act
or omission in connection with the performance of powers or duties or the
exercise of discretion or judgment in the administration and implementation of
the Plan. Each person who is or shall have been a member of the Committee shall
be indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person’s or the
Committee’s taking or failing to take any action under the Plan or the exercise
of discretion or judgment in the administration and implementation of the Plan.
Each such person shall be justified in relying on information furnished in
connection with the Plan’s administration by any appropriate person or persons.

 

4



--------------------------------------------------------------------------------

SECTION 4

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 of the
Plan, the total number of shares of Common Stock available for Incentive Awards
under the Plan shall be 2,000,000; plus shares subject to Incentive Awards that
are canceled, surrendered, modified, exchanged for substitute Incentive Awards
or that expire or terminate prior to the exercise or vesting of the Incentive
Awards in full and shares that are surrendered to the Company in connection with
the exercise or vesting of Incentive Awards, whether previously owned or
otherwise subject to such Incentive Awards. Such shares shall be authorized and
unissued shares or shares repurchased by the Company, including shares purchased
on the open market.

4.2 Limitation Upon Incentive Awards. No Participant shall be granted, during
any calendar year, Incentive Awards with respect to more than 25% of the total
number of shares of Common Stock available for Incentive Awards under the Plan
set forth in Section 4.1 of the Plan, subject to adjustment as provided in
Section 4.3 of the Plan. The purpose of this Section 4.2 is to ensure that the
Plan provides performance-based compensation under Section 162(m) of the Code
and this Section 4.2 shall be interpreted, administered and amended if necessary
to achieve that purpose.

4.3 Adjustments.

(a) Stock Dividends and Distributions. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split, recapitalization
or other general distribution of Common Stock or other securities to holders of
Common Stock, the number and kind of securities subject to Incentive Awards and
reserved for issuance under the Plan, together with applicable exercise prices,
as well as the number of shares available for issuance under the Plan, shall be
adjusted appropriately. No fractional shares shall be issued pursuant to the
Plan and any fractional shares resulting from such adjustments shall be
eliminated from the respective Incentive Awards.

(b) Other Actions Affecting Common Stock. If there occurs, other than as
described in the preceding subsection, any merger, business combination,
recapitalization, reclassification, subdivision or combination approved by the
Board that would result in the persons who were shareholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to shares of Common Stock, other securities,
money and/or property (or the right to receive other securities, money and/or
property) immediately after the effective time of such transaction, then the
outstanding Incentive Awards and reserves for Incentive Awards under the Plan
shall be adjusted in such manner and at such time as shall be equitable under
the circumstances. It is intended that in the event of any such transaction,
Incentive Awards under the Plan shall entitle the holder of each Incentive Award
to receive (upon exercise in the case of Stock Options), in lieu of or in
addition to shares of Common Stock, any other securities, money and/or property
receivable upon consummation of any such transaction by holders of Common Stock
with respect to each share of Common Stock outstanding immediately prior to the
effective time of such transaction; upon any such adjustment, holders of
Incentive Awards under the Plan shall have only the right to receive in lieu of
or in addition to shares of Common Stock such other securities, money and/or
other property as provided by the adjustment. If the agreement, resolution or
other document approved by the Board to effect any such transaction provides for
the adjustment of Incentive Awards under the Plan in connection with such
transaction, then the adjustment provisions contained in such agreement,
resolution or other document shall be final and conclusive.

 

5



--------------------------------------------------------------------------------

SECTION 5

STOCK OPTIONS

5.1 Grant. A Participant may be granted one or more Stock Options under the
Plan. The Committee, in its discretion, may provide in the initial grant of a
Stock Option or other Incentive Award for the subsequent automatic grant of
additional Stock Options for the number of Mature Shares, if any, that are
surrendered to the Company in connection with the exercise or vesting of the
initial or any subsequently granted Stock Option or other Incentive Award. Stock
Options shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion. In addition, the Committee may vary, among Participants and among
Stock Options granted to the same Participant, any and all of the terms and
conditions of the Stock Options granted under the Plan. Subject to the
limitation imposed by Section 4.2 of the Plan, the Committee shall have complete
discretion in determining the number of Stock Options granted to each
Participant. The Committee may designate whether a Stock Option is to be
considered an incentive stock option as defined in Section 422(b) of the Code;
provided, that the number of shares of Common Stock that may be designated as
subject to incentive stock options for any given Participant shall be limited to
that number of shares that become exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and its
Subsidiaries) and have an aggregate Market Value less than or equal to $100,000
(or such other amount as may be set forth in relevant sections of the Code) and
all shares subject to an Incentive Award that have a Market Value in excess of
such aggregate amount shall automatically be subject to Stock Options that are
not incentive stock options. No Stock Option granted to a Director who is not an
Associate shall be considered an incentive stock option.

5.2 Stock Option Agreements. Stock Options shall be evidenced by stock option
agreements or certificates of award, or both, containing the terms and
conditions applicable to such Stock Options. To the extent not covered by the
stock option agreement or certificate of award, the terms and conditions of this
Section 5 shall govern.

5.3 Stock Option Price. The per share Stock Option price shall be determined by
the Committee; provided, that the per share Stock Option price for any shares
designated as incentive stock options shall be equal to or greater than 100% of
the Market Value on the date of grant (or such higher amount as may be necessary
under Section 5.5 below).

5.4 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents or provides in the applicable stock option agreement
or grant, in Mature Shares or other consideration substantially equivalent to
cash. The time and terms of payment may be amended with the consent of a
Participant before or after exercise of a Stock Option. The Committee may from
time to time authorize payment of all or a portion of the Stock Option price in
the form of a promissory note or other deferred payment installments according
to such terms as the Committee may approve; provided, however, that such
promissory note or other deferred payment installments shall be with full
recourse and shall bear a market rate of interest. The Board may restrict or
suspend the power of the Committee to permit such loans and may require that
adequate security be provided.

5.5 Stock Options Granted to 10% Shareholders. No Stock Option granted to any
Participant who at the time of such grant owns, together with stock attributed
to such Participant under Section 424(d) of the Code, more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries may be designated as an incentive stock option, unless such Stock
Option provides an exercise price equal to at least 110% of the Market Value of
the Common Stock and the exercise of the Stock Option after the expiration of
five years from the date of grant of the Stock Option is prohibited by its
terms.

 

6



--------------------------------------------------------------------------------

5.6 Limits on Exercisability. Except as set forth in Section 5.5, Stock Options
shall be exercisable for such periods, not to exceed 10 years from the date of
grant, as may be fixed by the Committee. At the time of the exercise of a Stock
Option, the holder of the Stock Option, if requested by the Committee, must
represent to the Company that the shares are being acquired for investment and
not with a view to the distribution thereof. The Committee may in its discretion
require a Participant to continue the Participant’s service with the Company and
its Subsidiaries for a certain length of time prior to a Stock Option becoming
exercisable and may eliminate such delayed vesting provisions.

5.7 Restrictions on Transferability.

(a) General. Unless the Committee otherwise consents or permits (before or after
the option grant) or unless the stock option agreement or grant provides
otherwise, Stock Options granted under the Plan may not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated except by
will or the laws of descent and distribution, and, as a condition to any
transfer permitted by the Committee or the terms of the stock option agreement
or grant, the transferee must execute a written agreement permitting the Company
to withhold from the shares subject to the Stock Option a number of shares
having a Market Value at least equal to the amount of any federal, state or
local withholding or other taxes associated with or resulting from the exercise
of a Stock Option. All provisions of a Stock Option that are determined with
reference to the Participant, including without limitation those that refer to
the Participant’s employment with the Company or its Subsidiaries, shall
continue to be determined with reference to the Participant after any transfer
of a Stock Option.

(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.

5.8 Termination of Employment or Directorship. Unless the Committee otherwise
consents or permits (before or after the option grant) or unless the stock
option agreement or grant provides otherwise:

(a) General. If a Participant ceases to be a Director or to be employed by the
Company or one of its Subsidiaries for any reason other than the Participant’s
death, Disability, Retirement (in the case of Associates only) or termination
for Cause, the Participant may exercise his or her Stock Options in accordance
with their terms for a period of three months after such termination of
employment or directorship, but only to the extent the Participant was entitled
to exercise the Stock Options on the date of termination. For purposes of the
Plan, the following shall not be considered a termination of employment: (1) a
transfer of an employee from the Company to any Subsidiary; (2) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (3) a leave of absence in excess of 90 days, duly authorized in
writing by the Company, provided that the employee’s right to re-employment is
guaranteed by statute, contract or written policy of the Company; or (4) a
termination of employment as an officer with continued service as an Associate.
For purposes of the Plan, termination of employment shall be considered to occur
on the date on which the Associate is no longer obligated to perform services
for the Company or any of its Subsidiaries and the employee’s right to
re-employment is not guaranteed by statute, contract or written policy of the
Company, regardless of whether the employee continues to receive compensation
from the Company or any of its Subsidiaries after such date.

 

7



--------------------------------------------------------------------------------

(b) Death. If a Participant dies either while an Associate or Director or after
the termination of employment or directorship other than for Cause but during
the time when the Participant could have exercised a Stock Option, the Stock
Options issued to such Participant shall be exercisable in accordance with their
terms by the personal representative of such Participant or other successor to
the interest of the Participant for one year after the Participant’s death, but
only to the extent that the Participant was entitled to exercise the Stock
Options on the date of death or termination of employment or directorship,
whichever first occurred, and not beyond the original terms of the Stock
Options.

(c) Disability. If a Participant ceases to be an Associate or Director of the
Company or one of its Subsidiaries due to the Participant’s Disability, the
Participant may exercise his or her Stock Options in accordance with their terms
for one year following such termination of employment or directorship, but only
to the extent that the Participant was entitled to exercise the Stock Options on
the date of such event and not beyond the original terms of the Stock Options.

(d) Participant Retirement. If a Participant Retires as an Associate, Stock
Options granted under the Plan to that Participant may be exercised in
accordance with their terms during the remaining terms of the Stock Options.

(e) Termination for Cause. If a Participant’ employment is terminated for Cause
or the Participant is removed as a Director for Cause, the Participant shall
have no further right to exercise any Stock Options previously granted. The
Committee or officers designated by the Committee shall have absolute discretion
to determine whether a termination or removal is for Cause.

(f) Entering into Competition. Notwithstanding anything herein or set forth in
the Participant’s stock option agreement or certificate of award to the
contrary, if a Participant enters into Competition with the Company, the
Participant shall have no further right to exercise any Stock Options previously
granted. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a Participant has entered into
Competition with the Company.

SECTION 6

RESTRICTED STOCK

6.1 Grant. The Committee may grant to any Participant Restricted Stock under the
Plan. Restricted Stock shall be subject to such terms and conditions, consistent
with the other provisions of the Plan, as shall be determined by the Committee
in its sole discretion. The Committee may impose such restrictions or
conditions, consistent with the provisions of the Plan, to the vesting of
Restricted Stock as it considers appropriate. The Committee may also require
that certificates representing shares of Restricted Stock be retained and held
in escrow by a designated employee or agent of the Company or any Subsidiary
until any restrictions applicable to shares of Common Stock so retained have
been satisfied or lapsed.

6.2 Restricted Stock Agreements. Awards of Restricted Stock shall be evidenced
by restricted stock agreements or certificates of award containing such terms
and conditions, consistent with the provisions of the Plan, as the Committee
shall from time to time determine. Unless a restricted stock agreement or
certificate of award provides otherwise, Restricted Stock awards shall be
subject to the terms and conditions set forth in this Section 6.

 

8



--------------------------------------------------------------------------------

6.3 Termination of Employment or Directorship. Unless the Committee otherwise
consents or permits (before or after the grant of Restricted Stock) or unless
the restricted stock agreement or grant provides otherwise:

(a) General. If a Participant ceases to be a Director or to be employed by the
Company or one of its Subsidiaries during the Restricted Period for any reason
other than the Participant’s death, Disability, Retirement (in the case of
Associates only) or termination for Cause, any shares of Restricted Stock still
subject to restrictions at the date of such termination shall automatically be
forfeited and returned to the Company. For purposes of the Plan, the following
shall not be considered a termination of employment: (1) a transfer of an
employee from the Company to any Subsidiary; (2) a leave of absence, duly
authorized in writing by the Company, for military service or for any other
purpose approved by the Company if the period of such leave does not exceed 90
days; (3) a leave of absence in excess of 90 days, duly authorized in writing by
the Company, provided that the employee’s right to re-employment is guaranteed
by statute, contract or written policy of the Company; or (4) a termination of
employment as an officer with continued service as an Associate. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the Associate is no longer obligated to perform services for the Company
or any of its Subsidiaries and the employee’s right to re-employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.

(b) Death, Retirement or Disability. In the event a Participant terminates his
or her employment or directorship with the Company because of death, Disability
or (in the case of Associates only) Retirement during the Restricted Period, the
restrictions applicable to the shares of Restricted Stock shall terminate
automatically with respect to that number of shares (rounded to the nearest
whole number) equal to the total number of shares of Restricted Stock granted to
such Participant, multiplied by the number of full months that have elapsed
since the date of grant, divided by the total number of full months in the
Restricted Period. All remaining shares shall be forfeited and returned to the
Company; provided, that the Committee may, in its sole discretion, waive the
restrictions remaining on any or all such remaining shares of Restricted Stock
either before or after the death, Disability or Retirement of the Participant.

(c) Termination for Cause. If a Participant’s employment is terminated for Cause
or the Participant is removed as a Director for Cause, the Participant shall
have no further right to exercise or receive any Restricted Stock and all
Restricted Stock still subject to restrictions at the date of such termination
shall automatically be forfeited and returned to the Company. The Committee or
officers designated by the Committee shall have absolute discretion to determine
whether a termination or removal is for Cause.

(d) Entering into Competition. Notwithstanding anything herein or set forth in
the Participant’s restricted stock agreement or certificate of award to the
contrary, if a Participant enters into Competition with the Company, the
Participant shall have no further right to exercise or receive any Restricted
Stock and all Restricted Stock still subject to restrictions at the date of such
termination shall automatically be forfeited and returned to the Company. The
Committee or officers designated by the Committee shall have absolute discretion
to determine whether a Participant has entered into Competition with the
Company.

6.4 Restrictions on Transferability.

(a) General. Unless the Committee otherwise consents or permits or unless the
terms of the restricted stock agreement or grant provide otherwise: (1) shares
of Restricted Stock

 

9



--------------------------------------------------------------------------------

shall not be sold, exchanged, transferred, pledged, assigned or otherwise
alienated or hypothecated during the Restricted Period except by will or the
laws of descent and distribution; and (2) all rights with respect to Restricted
Stock granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime only by such Participant, his or her guardian or legal
representative.

(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to an award of Restricted Stock under
the Plan as the Committee considers advisable, including, without limitation,
restrictions under applicable federal or state securities laws.

6.5 Legending of Restricted Stock. Any certificates evidencing shares of
Restricted Stock awarded pursuant to the Plan shall bear the following legend:

The shares represented by this certificate were issued subject to certain
restrictions under the Spartan Stores, Inc. 2001 Stock Incentive Plan (the
“Plan”). This certificate is held subject to the terms and conditions contained
in a restricted stock agreement that includes a prohibition against the sale or
transfer of the stock represented by this certificate except in compliance with
that agreement and that provides for forfeiture upon certain events. Copies of
the Plan and the restricted stock agreement are on file in the office of the
Secretary of the Company.

6.6 Rights as a Shareholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Restricted Stock held of record by
such Participant as if the Participant held unrestricted Common Stock; provided,
that the unvested portion of any award of Restricted Stock shall be subject to
any restrictions on transferability or risks of forfeiture imposed pursuant to
Sections 6.1, 6.3 and 6.4 of the Plan. Unless the Committee otherwise determines
or unless the terms of the restricted stock agreement or grant provide
otherwise, any non-cash dividends or distributions paid with respect to shares
of unvested Restricted Stock shall be subject to the same restrictions as the
shares to which such dividends or distributions relate.

SECTION 7

STOCK AWARDS

7.1 Grant. A Participant may be granted one or more Stock Awards under the Plan.
Stock Awards shall be subject to such terms and conditions, consistent with the
other provisions of the Plan, as may be determined by the Committee in its sole
discretion.

7.2 Rights as a Shareholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Stock Award under this Section 7 upon the Participant
becoming the holder of record of the Common Stock granted pursuant to such Stock
Award; provided, that the Committee may impose such restrictions on the
assignment or transfer of Common Stock awarded pursuant to a Stock Award as it
considers appropriate.

SECTION 8

CHANGE IN CONTROL

8.1 Acceleration of Vesting. If a Change in Control of the Company shall occur,
then, unless the Committee or the Board otherwise determines with respect to one
or more Incentive Awards, without action by the Committee or the Board: (a) all
outstanding Stock Options shall become immediately exercisable in full and shall
remain exercisable during the remaining term thereof, regardless of whether the
Participants to whom such Stock Options have been granted remain in the employ
or service of the Company or any Subsidiary; and (b) all other outstanding
Incentive Awards shall become immediately fully vested and exercisable and
nonforfeitable.

 

10



--------------------------------------------------------------------------------

8.2 Cash Payment for Stock Options. If a Change in Control of the Company shall
occur, then the Committee, in its sole discretion, and without the consent of
any Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options shall receive, with respect to some or all of
the shares of Common Stock subject to such Stock Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the greater of the excess of (a) the highest sales price of the shares on the
Nasdaq National Market (or any other quotation system or stock exchange on which
the Company’s Common Stock may be listed or traded at that time) on the date
immediately prior to the effective date of such Change in Control of the Company
or (b) the highest price per share actually paid in connection with any Change
in Control of the Company over the exercise price per share of such Stock
Options. Upon of a Participant’s receipt of such amount with respect to some or
all of his or her Stock Options, such Stock Options shall be cancelled and may
no longer be exercised by such Participant.

SECTION 9

GENERAL PROVISIONS

9.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Incentive Award under the Plan and there is no obligation of
uniformity of treatment of Participants or holders or beneficiaries of Incentive
Awards under the Plan. The terms and conditions of Incentive Awards of the same
type and the determination of the Committee to grant a waiver or modification of
any Incentive Award and the terms and conditions thereof need not be the same
with respect to each Participant.

9.2 Withholding. The Company or a Subsidiary shall be entitled to: (a) withhold
and deduct from future wages of a Participant (or from other amounts that may be
due and owing to a Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
Common Stock received upon exercise of an incentive stock option; or (b) require
a Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied by withholding
Common Stock to be received upon exercise or vesting of an Incentive Award or by
delivery to the Company of previously owned Common Stock.

9.3 Compliance With Laws; Listing and Registration of Shares. All Incentive
Awards granted under the Plan (and all issuances of Common Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Incentive Award or the issuance or purchase of shares thereunder, such
Incentive Award may not be exercised in whole or in part, or the restrictions on
such Incentive Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

9.4 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

11



--------------------------------------------------------------------------------

9.5 No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with a Participant.

9.6 Suspension of Rights under Incentive Awards. The Company, by written notice
to a Participant, may suspend a Participant’s and any transferee’s rights under
any Incentive Award for a period not to exceed 30 days while the termination for
Cause of that Participant’s employment with the Company and its Subsidiaries is
under consideration.

9.7 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the state of Michigan and applicable federal law.

9.8 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

SECTION 10

TERMINATION AND AMENDMENT

The Board may terminate the Plan at any time or may from time to time amend the
Plan as it considers proper and in the best interests of the Company, provided
that no such amendment may impair any outstanding Incentive Award without the
consent of the Participant, except according to the terms of the Plan or the
Incentive Award. No termination, amendment or modification of the Plan shall
become effective with respect to any Incentive Award previously granted under
the Plan without the prior written consent of the Participant holding such
Incentive Award unless such amendment or modification operates solely to the
benefit of the Participant.

SECTION 11

EFFECTIVE DATE AND DURATION OF THE PLAN

The Plan shall take effect May 9, 2001, subject to approval by the shareholders
at the Company’s 2001 Annual Meeting of Shareholders or any adjournment thereof
or at a Special Meeting of Shareholders. Unless earlier terminated by the Board,
no Incentive Award shall be granted under the Plan after May 8, 2011.

 

12